DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on June 09, 2022 has been entered. Claims 1-20 are pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first heat transfer part comprises a first heat transfer section attached to the tube portion at the inlet region and a second heat transfer section attached to the tube portion at the accommodating region” (first heat transfer section covering only the inlet region and second heat transfer covering only the accommodation region) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. [US 20180160518 A1, hereafter Shiraishi] in view of Iwamoto et al. [US 9894744 B2, hereafter Iwamoto].
As per Claims 1, 9 and 15, Shiraishi teaches a droplet catcher (See fig. 8), comprising: 
a catcher body 28, comprising a tube portion having an open end; 
a flange disposed on the tube portion and dividing the tube portion into an inlet region between the open end and the flange, and an accommodating region continuing the inlet region (Para 297-299), and 
the tube portion has a first section (above the flange) and a second section (below the flange) at the accommodating region 281 and is bent at an obtuse angle between the first section and the second section (See fig. 8), and 
the second section has a larger inner diameter than the first section (See fig. 8).
Shiraishi does not explicitly teach a first heat transfer part, directly attached to the tube portion; and wherein the first heat transfer part comprises a first heat transfer section attached to the tube portion at the inlet region and a second heat transfer section attached to the tube portion at the accommodating region.
Iwamoto teaches a first heat transfer part, directly attached to the tube portion; and wherein the first heat transfer part comprises a first heat transfer section attached to the tube portion at the inlet region and a second heat transfer section attached to the tube portion at the accommodating region (Column 9 lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate heat transfer element of Iwamoto in the droplet catcher of Shiraishi in order to effectively control the temperature of the catcher.
As per Claims 2 and 3, Shiraishi in view of Iwamoto teaches the droplet catcher as claimed in claim 1.
Iwamoto further disclosed wherein the first heat transfer part comprises an electrical heater (Column 9 lines 10-27).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate heat transfer element of Iwamoto in the droplet catcher of Shiraishi in order to effectively control the temperature of the catcher.
As per Claims 5 and 10, Shiraishi in view of Iwamoto teaches the droplet catcher as claimed in claims 3 and 9, wherein the second heat transfer part is arranged continuously at two opposite sides of the flange (See Shiraishi fig. 8 in view of Iwamoto fig. 14).
As per Claim 7, Shiraishi in view of Iwamoto teaches the droplet catcher as claimed in claim 1, wherein the first heat transfer section and the second heat transfer section are respectively arranged on and extend continuously between the inlet region and the accommodating region (See Shiraishi fig. 8 in view of Iwamoto fig. 14).
As per Claims 8 and 11, Shiraishi in view of Iwamoto teaches the droplet catcher as claimed in claims 7 and 10.
Shiraishi further disclosed wherein the second section of the tube portion has an accommodating space 281 at the accommodating region (See fig. 8).

Claim(s) 4, 6, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Iwamoto as applied to the independent claims above, further in view of Nagai et al. [US 20120248343 A1, hereafter Nagai].
As per Claims 4, 6, 13, 14, 16 and 17, Shiraishi in view of Iwamoto teaches the droplet catcher as claimed in claim 3.
Shiraishi in view of Iwamoto does not explicitly teach wherein the second heat transfer part comprises a pipe filled with a heat transfer fluid.
Nagai teaches the debris collection unit 816 may be provided with a cooler 808, as shown in FIGS. 19A and 19B. A pipe 809 serving as a cooling member of the cooler may be connected to the cooler 808, through which a cooling medium such as cooled silicon oil, organic compound liquid, or the like flows. A part of the pipe 809 may run inside or along the rear surface of the plate member 802 (Para 83).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate temperature controlling system of Nagai in the droplet catcher of Shiraishi as modified by Iwamoto in order to effectively control the temperature of the debris collection unit.
As per Claim 12, Shiraishi in view of Iwamoto teaches the droplet catcher system of the EUV lithography apparatus as claimed in claim 9.
Nagai further teaches wherein the heat exchanger further comprises a heater module and a heat dissipating module, the heater module and the heat dissipating module are in thermal coupled to the heat transfer part, and the controller is configured to independently drive the heater module and the heat dissipating module (See fig. 20A).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate temperature controlling system of Nagai in the droplet catcher of Shiraishi as modified by Iwamoto in order to effectively control the temperature of the debris collection unit.
As per Claims 18-20, Shiraishi in view of Iwamoto teaches the maintenance method of the EUV lithography apparatus as claimed in claim 17.
Shiraishi in view of Iwamoto does not explicitly teach wherein the reducing the temperature of the catcher body comprises flowing the heat transfer fluid through the heat transfer part with the heater turned off; and performing at least one of following operations after the temperature of the catcher body is reduced to the predetermined point: a droplet generator cold refill, a droplet generator cold swap, a droplet generator warm swap.
Nagai teaches the temperature sensor 211 may be configured to detect the temperature of the surface of the substrate 902. The temperature sensor 211 may be provided so as not to be in contact with the heat sink 911. The temperature detected by the temperature sensor 211 may be inputted to the temperature controller 109. The temperature controller 109 may then control the cooler 808 and the power supply 108 based on the temperature inputted from the temperature sensor 211 (See fig. 20, Para 105).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate temperature controlling system of Nagai in the droplet catcher of Shiraishi as modified by Iwamoto in order to effectively control the temperature of the debris collection unit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882